Case 1:19-cv-03619-VSB Document 25-4 Filed 06/18/19 Page 1 of 4




               Exhibit D
     Case 1:19-cv-03619-VSB Document 25-4 Filed 06/18/19 Page 2 of 4



                                                            Case No: CL-2016-000617

Neutral Citation Number: [2017] EWHC 760 (comm)
IN THE HIGH COURT OF JUSTICE
QUEEN’S BENCH DIVISION
COMMERCIAL COURT
                                                                      The Rolls Building
                                                                            Fetter Lane
                                                                     London EC4A 1NL

                                                             Thursday, 9 February 2017

BEFORE:

MR JUSTICE POPPLEWELL

                                 ----------------------
BETWEEN:

                             BSG RESOURCES LTD
                                                                              Claimant
                                        - and -

                             VALE SA and OTHERS
                                                                             Defendant

                                 ----------------------

STEPHEN HOUSEMAN QC (instructed by Mishcon De Reya LLP) appeared on behalf of
the Claimant

DAVID FOXTON QC and JAMES WILLAN (instructed by Cleary Gotlieb Steen &
Hamilton LLP) appeared on behalf of the First Defendant

WENDY MILES QC and WILLIAM HOOKER (instructed by Boies, Schiller & Flexner
(UK) LLP) appeared on behalf of the Second and Third Defendants

                                 ----------------------

                                     Judgment
                                   (As Approved)

                                    -------------------
           Digital Transcript of WordWave International Ltd trading as DTI
                    8th Floor, 165 Fleet Street, London, EC4A 2DY
                    Tel No: 020 7404 1400 Fax No: 020 7404 1424
            Web: www.DTIGLOBAL.com                 Email: TTP@dtiglobal.eu
                        (Official Shorthand Writers to the Court)



                                                                     No of words: 1026
                                                                       No of folios: 14
     Case 1:19-cv-03619-VSB Document 25-4 Filed 06/18/19 Page 3 of 4



MR JUSTICE POPPLEWELL:

  1. It is accepted that BSGR should pay the costs of the first defendant and of the second
     and third defendants, (“the co-arbitrators”) of the removal application and the
     disclosure application.

  2. On behalf of Vale and on behalf of the co-arbitrators I am invited to order those costs
     be paid on an indemnity basis. I will take first the costs of the removal application.
     What is submitted is that there is conduct which takes the case out of the norm and in
     respect of which the court should mark its disapproval of the way in which the case
     has been conducted by ordering indemnity costs.

  3. In my view those submissions are well-made. The claim was, as I have found, totally
     without merit. As to the delegation claim, the co-arbitrators’ observations could not
     properly have been challenged, and, as I said in my judgment, that should have put an
     end to the matter. There had been a thorough examination of the issues by the LCIA
     Division, including at an oral hearing leading to a carefully reasoned decision which
     concluded that the Tribunal worked entirely in keeping with the way in which arbitral
     tribunals normally function and that they had spent an appropriate and proportionate
     time on the decisions.

  4. As to the decision under section 24(2) of the Act Mr Houseman Q.C. submits that
     because section 24(2) requires prior remedies to be extinguished, it expressly
     recognises that applications under section 24 can properly be made following the
     decision by, for example, the arbitral institution. That is so, but it is not an answer to
     the point I have been addressing. That is a requirement that must be fulfilled, but it
     does not mean that it is appropriate in every case to go on to make an application to
     the court. As the DAC report itself identifies, it will be a rare case in which in those
     circumstances the court will reach a different decision and careful thought needs to be
     given as to whether the case is an appropriate one in which to seek to persuade the
     court to differ from the arbitral institution. In this case there was no sound basis for
     the removal request or for the court to reach a different conclusion from the LCIA
     Division.

  5. As to the misrepresentation claim, this was not raised before the LCIA Division and is
     therefore plainly barred; and it is, as I found it in my judgment, perfectly plain from
     the language of the correspondence that the representation alleged was not made.

  6. Moreover, the requirement to establish on the evidence substantial injustice was one
     which BSGR made no real attempt to grapple with. As I found in my judgment, there
     was simply no evidence of substantial injustice.

  7. The allegations were serious allegations which should only have been made after
     careful consideration and should have been formulated with precision. However, as I
     found, the application was conducted in an entirely inappropriate manner with the
     allegations shifting on a regular basis. In addition, there were aspects of Mr Dale’s
     witness statement which mischaracterised the nature of some of the underlying
     proceedings in a way which was seriously misleading. For example, the record
     sharing decision was characterised as an unprecedented decision ordering the record
     to be shared when it was effectively in its relevant parts a consent order.
   Case 1:19-cv-03619-VSB Document 25-4 Filed 06/18/19 Page 4 of 4




8. Allegations of intentional misconduct were made at various stages. In a letter of 15
   December 2016 Mishcons made clear that the allegation was at that stage that the co-
   arbitrators had taken deliberate steps to conceal the true position. That was reflected
   in submissions by leading counsel for BSGR made to Blair J at the directions hearing
   that the co-arbitrators took steps to conceal the nature and scope of delegation,
   perhaps hoping to discourage a proper investigation into their own professional
   conduct and that the co-arbitrators opposition to disclosure was of a piece, a strategy
   of concealment adopted by them and that the co-arbitrators had brought about any
   timing difficulties by their own self-interested obstruction to this investigation.

9. For those reasons it is right that the court should mark its disapproval of the conduct
   of the section 24 removal application which has in those respects been quite out of the
   norm and I order that the costs be assessed on an indemnity basis.

10. So far as the costs of the disclosure application are concerned I take a different view.
    That was a self-standing application within the section 24 proceedings on which there
    were matters to be debated as to the proper extent of any disclosure. On behalf of the
    co-arbitrators and Vale it is argued that because there was never any attempt to
    engage with and therefore discharge the burden of proving the question of substantial
    injustice the removal application was hopeless and the disclosure application was,
    therefore, equally hopeless as part and parcel of the same set of proceedings.
    However, in my view although that is a justification for the costs of the disclosure
    application being awarded against BSGR, and also because the application failed, that
    is not a good reason for those costs being assessed on the indemnity basis. So costs of
    the disclosure application will be assessed on the standard basis.
